Exhibit 10.1

Execution Version

NOTE AND WARRANT

PURCHASE AGREEMENT

 

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of July 12, 2018, by and between ODYSSEY MARINE EXPLORATION, INC., a
Nevada corporation (the “Company”), and the lenders (each individually a
“Lender,” and collectively the “Lenders”) named on the Schedule of Lenders
attached hereto (the “Schedule of Lenders”). Capitalized terms not otherwise
defined in this Agreement shall have the meanings ascribed to them in Section 1
below.

Recitals:

A.    Each of the Lenders intends to provide certain Consideration to the
Company as described for each Lender on the Schedule of Lenders.

B.    The parties wish to provide for the sale and issuance of such Notes and
Warrants in return for the provision by the Lenders of the Consideration to the
Company.

C.    The parties intend for the Company to issue in return for the
Consideration one or more Notes and Warrants to purchase shares of Common Stock.

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants set forth below, the parties, intending to be legally
bound, hereby agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below:

(a) “Aldama” means Aldama Mining Company, S. de R. L. de C.V., an indirect,
wholly owned subsidiary of the Company organized under the laws of Mexico.

(b) “Aldama Interest” means a 15.0% interest in Aldama.

(c) “Consideration” means shall mean the amount of money paid by each Lender
pursuant to this Agreement as shown on the Schedule of Lenders.

(d) “Common Stock” means the Company’s common stock, par value $0.0001 per
share.

(e) “Conversion Rate” means $8.00 per share of Common Stock, subject to
adjustment in accordance with Section 2(b)(vi).

(f) “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Notes pursuant to Section 2(b)(ii) or upon exercise of the
Warrants.

(g) “ExO” means Exploraciones Oceanicas S. de R. L. de C.V., a company organized
under the laws of Mexico in which the Company holds an indirect majority
interest.

(h) “ExO AR Consolidated Note” means the Amended and Restated Consolidated Note
and Guaranty, dated July 31, 2017, in the principal amount of up to $16,434,579,
made by ExO and payable to OMO.



--------------------------------------------------------------------------------

(i) “ExO Note Indebtedness” means $1.0 million of the indebtedness held OMO
under the ExO AR Consolidated Note.

(j) “Majority Note Holders” shall mean the holders of a majority in interest of
the aggregate principal amount of Notes.

(k) “Maturity Date” means the first anniversary of the date of this Agreement.

(l) “Notes” means one or more secured convertible promissory notes issued to
each Lender pursuant to Section 2(a) below, the form of which is attached hereto
as Exhibit A.

(m) “OMO” means Oceanica Marine Operations, S.R.L., an indirect, wholly owned
subsidiary of the Company organized under the laws of Panama.

(n) “Outside Date” means September 12, 2018.

(o) “Pledge Agreement” means a pledge agreement in substantially the form
attached hereto as as Exhibit B.

(p) “Required Lenders” means the Lenders holding at least a majority of the
indebtedness outstanding under the Notes at the time of determination.

(q) “Rights Agreement” means a registration rights agreement in substantially
the form attached hereto as Exhibit C.

(r) “Transaction Documents” means this Agreement, the Notes, and the Pledge
Agreement.

(s) “Warrant” means one or more warrants issued to each Lender pursuant to
Section 3 below, the form of which is attached hereto as Exhibit D.

Section 2. Terms of the Notes.

(a) Issuance of the Notes. In return for the Consideration paid by each Lender,
the Company shall sell and issue to such Lender one or more Notes. Each Note
shall have a principal balance equal to the Consideration paid by such Lender
for the Note, as set forth in the Schedule of Lenders, bear interest at a rate
equal to 8.0% per annum, and mature on the Maturity Date. Each Note shall be
convertible or exchangeable pursuant to Section 2(b) and shall be secured by
certain assets of the Company as described in such Notes and the Pledge
Agreement. Prepayment of principal, together with accrued interest, under the
Notes may not be made without the consent of the Majority Note Holders.

(b) Right to Convert or Exchange the Notes.

 

  (i) Option to Convert or Exchange. At any time after the first to occur of
(x) a Subsequent Closing or (y) the Outside Date, but on or before the Maturity
Date (the “Exercise Period”), the principal and unpaid accrued interest of the
Notes may be converted into or exchanged for, any one of the following:

 

  (A) Conversion Shares; or

 

  (B) the ExO Note Indebtedness; or

 

  (C) the Aldama Interest.

 

2



--------------------------------------------------------------------------------

  (ii) Conversion Shares. The principal and unpaid accrued interest of each Note
may be converted into Conversion Shares. Notwithstanding the foregoing, accrued
interest on the Notes may be paid in cash at the option of the Company. The
number of Conversion Shares to be issued upon such conversion shall be equal to
the quotient obtained by dividing the outstanding principal and unpaid accrued
interest on a Note to be converted, on the date of conversion, by the Conversion
Rate. If a holder elects to convert the Note into Conversion Shares, in lieu of
any fractional shares to which the holder of the Note would otherwise be
entitled, the Company shall pay the Note holder cash equal to such fraction
multiplied by the Conversion Rate.

 

  (iii) ExO Note Indebtedness. The principal and unpaid accrued interest of each
Note may be exchanged into a pro rata portion of the ExO Note Indebtedness. The
amount of the ExO Note Indebtedness to be delivered to the holder of each Note
upon such exchange shall be equal to the ExO Note Indebtedness multiplied by a
fraction, the numerator of which is the outstanding principal and unpaid accrued
interest on a Note to be exchanged and the denominator of which is $1.0 million.

 

  (iv) Aldama Interest. The principal and unpaid accrued interest of each Note
may be exchanged into a pro rata portion of the Aldama Interest. The amount of
the Aldama Interest to be delivered to the holder of each Note upon such
exchange shall be equal to the Aldama Interest multiplied by a fraction, the
numerator of which is the outstanding principal and unpaid accrued interest on a
Note to be exchanged and the denominator of which is $1.0 million.

 

  (v) Mechanics of Conversion or Exchange.

 

  (A) If a holder elects to convert or exchange the Notes in accordance with
this Section 2(b), the holder shall provide the Company with written notice (the
“Exercise Notice”) of its election pursuant to Section 8(e) hereof during the
Exercise Period. The Exercise Notice shall be irrevocable and shall state
whether the holder elects to convert the outstanding principal and unpaid
accrued interest on the Notes for Conversion Shares or exchange the Notes for
the ExO Note Indebtedness or the Aldama Interest.

 

  (B) The Company shall not be required to issue or deliver the Conversion
Shares, the ExO Note Indebtedness, or the Aldama Interest until the Note holder
has surrendered the Note to the Company. The conversion or exchange of the Notes
pursuant to this Section 2(b) shall be deemed effective as of the date the
Exercise Notice is delivered to the Company. As soon as reasonably practicable
after the Company’s receipt of the Exercise Notice and the Notes, the Company
will thereafter deliver the Conversion Shares, the ExO Note Indebtedness, or the
Aldama Interest (as applicable) to the holders of the Notes together with any
appropriate instruments of assignment or transfer, duly executed by the Company.

 

3



--------------------------------------------------------------------------------

  (vi) Certain Adjustments.

 

  (A) If the Company at any time on or after the date of issuance of any Note
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Rate in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time on or
after the date of issuance combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Rate in effect immediately prior to
such combination will be proportionately increased. Any adjustment pursuant to
this Section 2(b)(vi)(A) shall become effective immediately after the effective
date of such subdivision or combination.

 

  (B) If there is a reorganization, or a merger or consolidation of the Company
with or into any other entity which results in a conversion, exchange, or
cancellation of the Common Stock, upon any subsequent conversion of any Note
pursuant to Section 2(b)(ii), the holder of such Note will be entitled to
receive the kind and amount of securities, cash, and other property or assets
which the holder would have received if the holder had converted the Note into
Common Stock in accordance with Section 2(b)(ii) immediately prior to the first
of these events and had retained all the securities, cash, and other property or
assets received as a result of those events.

Section 3. Warrant. Upon the Initial Closing (as defined below) and any
Subsequent Closing (as defined below), and in return for the Company’s receipt
of the Consideration, each Lender shall receive a Warrant. Each Warrant shall be
exercisable for that number of Conversion Shares set forth therein, as set forth
in the Schedule of Lenders, which equals 6,250 Conversion Shares for each
$100,000 of Consideration provided by the Lender to which such Warrant is
issued.

Section 4. Closing Mechanics.

(a) Initial Closing. The initial closing (the “Initial Closing”) of the purchase
of the Notes and issuance of the Warrants in return for the Consideration paid
by each Lender shall take place by the exchange of documents among the parties
via facsimile or other electronic communication and shall be effective for all
purposes as of the date of this Agreement (the “Initial Closing Date”). At the
Initial Closing, (i) each Lender shall deliver the Consideration to the Company,
(ii) the Company shall deliver to each Lender one or more executed Notes and
Warrants in return for the respective Consideration provided to the Company, and
(iii) the appropriate parties shall execute and deliver the Rights Agreement and
the Pledge Agreement.

(b) Subsequent Closing. In one subsequent closing (the “Subsequent Closing”),
the Company may sell additional Notes and Warrants subject to the terms of this
Agreement to any Lender as it shall select, provided that such sale shall not
take place later than the Outside Date. Any subsequent purchasers of Notes and
Warrants shall become a party to, and shall be entitled to receive Notes and
Warrants in accordance with this Agreement. The Subsequent Closing shall take
place by the exchange of documents among the parties via facsimile or other
electronic communication and shall be effective for all purposes as of the date
of the Subsequent Closing (the “Subsequent Closing Date”).

 

4



--------------------------------------------------------------------------------

Section 5. Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Lenders that:

(a) Organization and Good Standing and Qualification. The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and has all requisite corporate power and authority
to carry on its business as now conducted.

(b) Authorization. The Company has taken all corporate action necessary for the
authorization, execution, and delivery of this Agreement, the Notes and the
Warrants. Except as may be limited by applicable bankruptcy, insolvency,
reorganization, or similar laws relating to or affecting the enforcement of
creditors’ rights, the Company has taken all corporate action required to make
all of the obligations of the Company reflected in the provisions of this
Agreement, the Notes, and the Warrants, the valid and enforceable obligations of
the Company.

(c) Valid Issuance of Common Stock. The shares of Common Stock issuable upon
conversion of the Notes and the exercise of the Warrants, if and when issued,
will be duly authorized and validly issued, fully paid, and nonassessable and,
based in part upon the representations and warranties of the Lenders in this
Agreement, will be issued in compliance with all applicable federal and state
securities laws.

Section 6. Representations and Warranties of the Lenders. In connection with the
transactions provided for herein, each Lender hereby represents and warrants to
the Company that:

(a) Authorization. This Agreement constitutes such Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. Each Lender represents that it has full power and authority
to enter into this Agreement.

(b) Purchase Entirely for Own Account. Each Lender acknowledges that this
Agreement is made with such Lender in reliance upon such Lender’s representation
to the Company that the Notes, the Warrants, and shares of Common Stock issuable
upon conversion of the Notes and the exercise of the Warrants (collectively, the
“Securities”) will be acquired for investment for such Lender’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that such Lender has no present intention of selling, granting
any participation in, or otherwise distributing the same. By executing this
Agreement, each Lender further represents that such Lender does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Securities.

(c) Disclosure of Information. Each Lender acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities. Each Lender further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.

(d) Investment Experience. Each Lender is able to fend for itself, can bear the
economic risk of its investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.

(e) Accredited Investor. Each Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission
(the “SEC”), as presently in effect.

 

5



--------------------------------------------------------------------------------

(f) Restricted Securities. Each Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances. Each Lender represents that it is familiar with SEC Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.

(g) Further Limitations on Disposition. Without in any way limiting the
representations and warranties set forth above, each Lender further agrees not
to make any disposition of all or any portion of the Securities unless and until
the transferee has agreed in writing for the benefit of the Company to be bound
by this Section 6 and:

 

  (i) there is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or

 

  (ii) (A) such Lender has notified the Company of the proposed disposition and
has furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition and (ii) if reasonably requested by the
Company, such Lender shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such shares under the Act.

(h) Legends. It is understood that the Securities may bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

Section 7. Defaults and Remedies.

(a) Events of Default. The following events shall be considered Events of
Default with respect to each Note:

 

  (i) the Company shall default in the payment of any part of the principal or
unpaid accrued interest on the Notes for more than thirty (30) days after the
Maturity Date or at a date fixed by acceleration or otherwise;

 

  (ii)

the Company shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition for bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting the material allegations of a
petition filed against the Company in any such proceeding, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any

 

6



--------------------------------------------------------------------------------

  substantial part of the properties of the Company, or the Company or its
respective directors or majority stockholders shall take any action looking to
the dissolution or liquidation of the Company;

 

  (iii) within thirty (30) days after the commencement of any proceeding against
the Company seeking any bankruptcy reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within thirty (30) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated; or

 

  (iv) the Company shall fail to observe or perform any other obligation to be
observed or performed by it under this Agreement, the Notes, or the Warrants
within 30 days after written notice from the holder to perform or observe the
obligation.

(b) Remedies. Upon the occurrence of an Event of Default under Section 7(a)
hereof, the holders of the Notes may exercise any and all remedies provided in
the Pledge Agreement.

Section 8. Collateral Agent.

(a) Appointment and Authority. Each Lender hereby irrevocably appoints Kenneth
Fried to act on its behalf as the “Collateral Agent” hereunder and under the
other Loan Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof or thereof for purposes of acquiring, holding and enforcing
any and all liens on collateral granted by the Company to secure any of the
Secured Obligations (as defined in the Pledge Agreement), together with such
powers and discretion as are reasonably incidental thereto.

(b) Rights As a Lender. The Collateral Agent shall have the same rights and
powers in his capacity as a Lender as any other Lender. Accordingly, the
Collateral Agent, in his capacity as a Lender, may exercise all rights and
powers of a Lender as though he were not the Collateral Agent, and the term
Lender or Lenders shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Collateral Agent hereunder in its
individual capacity. The Collateral Agent may lend money to, own securities of,
and generally engage in any kind of business with the Company, all as if the
Collateral Agent were not the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

(c) Exculpatory Provisions. The Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, which shall be ministerial and administrative in nature. Without
limiting the generality of the foregoing, the Collateral Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing; and

 

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Collateral Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents).

 

7



--------------------------------------------------------------------------------

The Collateral Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Collateral
Agent shall believe in good faith shall be necessary, or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a judgment of a
court of competent jurisdiction.

(d) Reliance By the Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper person. The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon.

Section 9. Miscellaneous.

(a) Certain Rules of Construction. Any term defined herein in the singular form
shall have a comparable meaning when used in the plural form, and vice versa.
When used herein, (i) the words “hereof,” “herein” and “hereunder” and words of
similar import shall refer to this Agreement as a whole and not to any
particular provision of this Agreement and (ii) the terms “include,” “includes,”
and “including” are not limiting. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. Unless
the context requires otherwise, derivative forms of any term defined herein
shall have a comparable meaning to that of such term. The headings in this
Agreement are for convenience of reference only, and shall not be deemed to
alter or affect any provision of this Agreement. References to the Sections,
Schedules or Exhibits shall refer respectively to the sections, schedules or
exhibits of this Agreement, unless otherwise expressly provided.

(b) Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties, provided, however, that
the Company may not assign its obligations under this Agreement without the
written consent of Majority Note Holders. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(c) Governing Law. This Agreement, the Notes, and the Warrants shall be governed
by and construed under the laws of the State of Florida.

(d) Expenses. Each of the parties shall bear and pay all costs and expenses
incurred by it in connection with the transactions contemplated by this
Agreement; provided, however, that the Company shall reimburse the Lenders for
up to $10,000 of the Lenders’ reasonable legal fees and expenses for one legal
counsel to the Lenders incurred in connection with the preparation and
negotiation of this Agreement and the transactions contemplated by this
Agreement.

(e) Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of

 

8



--------------------------------------------------------------------------------

receipt. All communications shall be sent to the respective parties at the
following addresses (or at such other addresses as shall be specified by notice
given in accordance with this Section 9(e)):

 

If to the Company:    Odyssey Marine Exploration, Inc.    5215 W. Laurel Street
   Suite 200    Tampa, Florida 33607    Attention: Chief Executive Officer If to
the Lenders:    c/o Kenneth Fried    301 East 50th Street    Apartment #4C   
New York, NY 10022    Attention: Kenneth Fried

(f) Entire Agreement; Amendments and Waivers. This Agreement, the Notes, the
Warrants, and the other documents delivered pursuant hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. The Company’s agreements with each of the Lenders
are separate agreements, and the sales of the Notes and Warrants to each of the
Lenders are separate sales. Nonetheless, any term of this Agreement, the Notes,
or the Warrants may be amended and the observance of any term of this Agreement,
the Notes, or the Warrants may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Majority Note Holders. Any waiver or amendment effected in
accordance with this Section 9(f) shall be binding upon each party to this
Agreement and any holder of any Note or any Warrant purchased under this
Agreement at the time outstanding and each future holder of all such Notes or
Warrants.

(g) Effect of Amendment or Waiver. Each Lender acknowledges that by the
operation of Section 9(f), the Majority Note Holders will have the right and
power to diminish or eliminate all rights of such Lender under this Agreement
and each Note and Warrant issued to such Lender.

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

(i) Acknowledgement. In order to avoid doubt, it is acknowledged that each
Lender shall be entitled to the benefit of all adjustments in the number of
shares of Common Stock of the Company as a result of any splits,
recapitalizations, combinations or other similar transaction affecting the
Common Stock issuable upon conversion of the Notes or the exercise of the
Warrants that occur prior to the conversion of the Notes or exercise of the
Warrants.

(j) Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or electronic transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or electronic transmission shall be deemed to
be their original signatures for all purposes.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ODYSSEY MARINE EXPLORATION, INC. By:  

/s/ Mark D. Gordon

  Mark D. Gordon   President and Chief Executive Officer KEN FRIED

/s/ Ken Fried

Ken Fried STEVEN MOSES

/s/ Steven Moses

Steven Moses

 

10

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

Schedule of Lenders

 

            Number of Shares                      of Common Stock      Number of
Shares               Issuable upon      of Common Stock              
Conversion of Note      Purchasable upon  

Lender

   Consideration      Pursuant to §2(b)(ii)      Exercise of Warrant  

Ken Fried

   $ 300,000        37,500        18,750  

Steven Moses

   $ 200,000        25,000        12,500  

 

11

[Signature Page to Note and Warrant Purchase Agreement]